295 S.W.3d 556 (2009)
Patricia BOYER, Appellant,
v.
Stan BOYER, Respondent.
No. ED 91565.
Missouri Court of Appeals, Eastern District, Division Five.
August 11, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 14, 2009.
Application for Transfer Denied November 17, 2009.
Nathan Cohen, St. Louis, MO, for appellant.
Greg L. Roberts, Wendy A. Mclntyre, Daniel P. Farroll, Chesterfield, MO, for respondent.
Before: KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Appellant Patricia Boyer (Wife) appeals from the Judgment of the Circuit Court of St. Louis County, the Honorable Phillip Jones presiding. Wife filed a Petition for Dissolution of Marriage. The Honorable Phillip Jones' Judgment dissolved the parties' marriage, divided the marital and non-marital property, ruled that the parties' minor child was emancipated and denied maintenance to Wife. Wife appeals, arguing that the Circuit Court erred as a matter of law by failing to award maintenance and child support to Wife.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.